Relator seeks a mandamus to compel the board of elections of Essex county to certify to the Essex County Board of Chosen Freeholders that the relator is entitled to the sum of $17 for services rendered in an Essex county primary election. On April 26th, 1937, he was duly appointed a member of the district board of the second ward, seventh district, of the town of Irvington and duly qualified. He rendered the customary service at the primary election, including mailing primary election sample ballots. Voting machines were used in this district at the primary election.
It is conceded that he is entitled to $2 for mailing primary sample ballots, but the question in dispute in the instant case is whether he is entitled to $10 or $15 for services rendered in holding the primary election.
Under the provisions of chapter 146, Pamph. L. 1936, p.
344, it is provided that in districts in which voting machines are used $10 shall be paid for services rendered at the primary election. This act was approved June 17th, 1936. By an act approved June 22d (Pamph. L. 1936, ch. 203, p. 500), the Election act was further amended fixing the fee for services at primary elections at $15 whether voting machines are used *Page 72 
or not. This later enactment is included in the Rev. Stat.
19:45-6.
It seems clear to us that the latter act operated as a repealer of the earlier act. When the legislature frames a new and general rule covering the subject-matter of fees for services at primary election all earlier and different rules touching the same matter should be discarded in favor of the later rule. Harrington'sSons v. Jersey City, 78 N.J.L. 610. See, also, Vanderveer
v. Herbert, 76 Id. 173.
Prosecutor is entitled to a peremptory writ of mandamus.